NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4507-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CARLOS COLON,

     Defendant-Appellant.
_____________________________

                   Submitted March 11, 2019 – Decided March 25, 2019

                   Before Judges Sabatino and Sumners.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 84-09-2638.

                   Carlos Colon, appellant pro se.

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Frank J. Ducoat,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Carlos Colon, pro se, appeals the trial court's April 18, 2018

order denying his motion to correct an allegedly illegal sentence. We affirm.

      In 1985, defendant unconditionally pled guilty to all three counts of an

indictment charging him with felony murder, N.J.S.A. 2C:11-3(a)(3), first-

degree robbery, N.J.S.A. 2C:15-1, and fourth-degree unlawful possession of a

weapon, N.J.S.A. 2C:39-5(d). The latter two counts merged at sentencing into

the felony murder count. The trial court imposed a life sentence with a thirty-

year period of parole ineligibility.

      Defendant argues his sentence is illegal because New Jersey law allegedly

does not authorize the imposition of a life sentence with a thirty-year parole

disqualifier as a punishment for murder. Not so. N.J.S.A. 2C:11-3(b)(1) clearly

provides that, subject to certain exceptions not applicable here, a defendant

convicted of murder "shall be sentenced . . . to a term of 30 years, during which

the person shall not be eligible for parole, or be sentenced to a specific term of

years which shall be between 30 years and life imprisonment of which the person

shall serve 30 years before being eligible for parole." (Emphasis added). See

also State v. Scales, 231 N.J. Super. 336, 340 (App. Div. 1989) (holding that, as

the result of 1982 amendments to the Criminal Code, "three alternative sentences

for murder could be imposed: (1) death; (2) a sentence of 30 years without


                                                                          A-4507-17T1
                                        2
parole; and (3) a sentence between thirty years and life, with a 30-year term of

parole ineligibility.").

      Defendant's sentence comports with these requirements. None of the

cases he cites in his brief support a contrary result. The "life" component of his

sentence is lawful and did not require a numeric designation of years. See Ibid.

(modifying a life sentence with a forty-year parole disqualifier to a life sentence

with a thirty-year parole disqualifier); see also State v. Carroll, 242 N.J. Super.

549, 566 (App. Div. 1990) (modifying a life sentence with a fifty-year parole

disqualifier to a life sentence with a thirty-year parole disqualifier); State v.

Thomas, 224 N.J. Super. 221, 230-31 (App. Div. 1988) (noting that the

imposition of a life sentence upon a defendant found guilty of murder is "beyond

challenge," but modifying the parole disqualifier to comport with N.J.S.A.

2C:11-3(b)).

      Defendant's citation to State v. Townsend, 186 N.J. 473 (2006) is

unavailing because that case concerned an extended term for murder and

N.J.S.A. 2C:43-7 rather than, as here, an ordinary term for murder under

N.J.S.A. 2C:11-2. Id. at 485 n.2.

      Defendant's separate argument claiming that he was not sufficiently

informed of the nature of the charges he was facing before entering his guilty


                                                                           A-4507-17T1
                                        3
plea more than thirty years ago was not raised below, could have been raised

long ago, and, for that matter, has not been shown to have any merit. R. 2:11-

3(e)(2).

      Affirmed.




                                                                      A-4507-17T1
                                      4